By the Court, Bronson, Oh. J.
The appointed hearing fell through several times without any fault on the part of the plaintiffs, and we see no reason why they should not be allowed the costs of preparing and attending on those occasions. They would have had costs if a circuit had failed, and there is no difference in principle between the two cases.
It is objected that as the plaintiffs are attorneys they cannot have a fee for attendance. An attorney cannot charge a retaining fee in his own suit, because he is not retained; but attending a circuit or hearing before referees is like any other service rendered, such as drawing papers, which an attorney may charge in his own suit. As respects these objections the motion for a re-taxation must be denied.
Ordered accordingly.